Tbe defendant plead — That there was no such record as set forth in the writ of error — the plaintiff replied that there was; and prayed the inspection of the record — the plaintiff then produced a certified copy from the justice in proof of the record; and the defendant produced also a certified copy from the same justice, which was different; upon which tlie court sent to the justice to bring' his original record, in order for inspection; upon which it appeared there was no such record as set forth in the writ of error, and judgment was accordingly, and that the writ abate.